DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 2/8/21 has been entered. 
Examiner Interview
As requested in applicant's reply of 2/8/21, examiner contacted applicant's representative on 4/16/21 and 4/19/21 in order to discuss clarifications to the claim language and obtainment of a missing froing priority document. Examiner was authorized to enter the discussed amendments and the foreign priority document. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Shen Wang on 4/16/21 and 4/19/21.
The application has been amended as follows: 
In claim 1 line 1, DELETE "at least one of".
In claim 19 line 6, DELETE "at least one of".
In claim 20 line 3, DELETE "at least one of".
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a first light emitting body, a second light emitting body, and a third light emitting body configured such that color discrimination recognized by an eye is improved; wherein: the first light emitting body is configured to emit light rays having a first wave peak with a wavelength in a range of 435-465 nm with a spectral intensity at 70-90% of a spectral intensity of a second wave peak with a wavelength in a range of 620-650 nm; the second light emitting body is configured to emit light rays having a first wave peak with a wavelength in a range of 435-465 nm, a second wave peak with a wavelength in a range of 525-555 nm, and a third wave peak with a wavelength in a range of 620-650 nm, wherein a spectral intensity of the second wave peak is 25-45% of a spectral intensity of the first wave peak, and a spectral intensity of the third wave peak is 20-40% of the spectral intensity of the first wave peak; the third light emitting body is configured to emit light rays having a first wave peak with a wavelength in a range of 435-465 nm, a second wave peak with a wavelength in a range of 525- 555 nm, and a third wave peak with a wavelength in a range of 620-650 nm, wherein a spectral intensity of the second wave peak is 45-65% of a spectral intensity of the first wave peak, and a spectral intensity of the third wave peak is 40-60% of the spectral intensity of the first wave peak.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for the claimed combinations, nor would it be obvious to modify those references to include such limitation.
Independent claims 19 and 20 are allowed for including substantially the same allowable subject matter as that of claim 1. 
Dependent claims 2-18 are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875